

MDU Resources Group, Inc. Executive Officers
with Change of Control Employment Agreements Chart


(as of December 31, 2010)




Name
Title
Date of
Agreement
Expiration Date of
Coverage Period
       
William E. Schneider
President and Chief Executive Officer, Knife River Corporation
June 5, 2008
June 5, 2013
John G. Harp
President and Chief Executive Officer, MDU Construction Services Group, Inc.
June 5, 2008
June 5, 2013
Steven L. Bietz
President and Chief Executive Officer, WBI Holdings, Inc.
June 5, 2008
June 5, 2013
David L. Goodin
President and Chief Executive Officer, Montana-Dakota Utilities Co., Great
Plains Natural Gas Co., Cascade Natural Gas Corporation and Intermountain Gas
Company
June 5, 2008
June 5, 2013
William R. Connors
Vice President – Renewable Resources, MDU Resources Group, Inc.
November 12, 2008
November 12, 2012
Mark A. Del Vecchio
Vice President – Human Resources, MDU Resources Group, Inc.
June 5, 2008
June 5, 2013
Nicole A. Kivisto
Vice President, Controller and Chief Accounting Officer, MDU Resources Group,
Inc.
June 5, 2008
June 5, 2013
Cynthia J. Norland
Vice President – Administration, MDU Resources Group, Inc.
June 5, 2008
June 5, 2013
Paul K. Sandness
General Counsel and Secretary, MDU Resources Group, Inc.
June 5, 2008
June 5, 2013
Doran N. Schwartz
Vice President and Chief Financial Officer, MDU Resources Group, Inc.
June 5, 2008
June 5, 2013
John P. Stumpf
Vice President – Strategic Planning, MDU Resources Group, Inc.
June 5, 2008
June 5, 2013



 
 

--------------------------------------------------------------------------------

 